Citation Nr: 1416685	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran had qualifying Philippine service from November 1941 to September 1942 and from March 1945 to March 1946.  He was a Prisoner of War (POW) of the Japanese government from April 1942 to September 1942.  He died in April 1996, and the appellant is the veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  The claim for service connection for the cause of the Veteran's death was initially denied in an unappealed July 1996 rating decision.  The appellant later attempted to reopen the claim on numerous occasions and was last denied in a July 2006 rating decision that was upheld by the Board in September 2008.

2.  The evidence received since the September 2008 Board decision is not cumulative and redundant of other evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's death certificate states that he died in April 1996 at the age of 79; pneumonia was listed as the cause of the Veteran's death.

4.  The probative evidence of record weighs against a finding that ischemic heart disease was either the principal or a contributory cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In a new and material evidence claim, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice for the appellant's claim, including Kent notice, was provided in a December 2009 letter to the appellant.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, post-service medical records, and numerous statements by the appellant and fellow service members in support of the appellant's claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.

The Board acknowledges that VA has not obtained a medical opinion with respect to the appellant's cause-of-death claim.  38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion or examination for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In the context of a DIC claim, 38 U.S.C.A. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  

However, in this case, a review of the evidence shows that there is no reasonable possibility that a disability of service origin contributed substantially or materially to the pneumonia that caused the Veteran's death.  The evidence of record fails to suggest such a potential relationship, as the Veteran was diagnosed with pneumonia many years after service and no medical opinion or statutory presumption provides a potential link to service.  Further, the competent and credible medical evidence of record does not relate (or indicate a connection between) the Veteran's service-connected shrapnel wound of the back of the head and neck, to the cause of his death.  Therefore, the Board concludes that no reasonable possibility exists that such assistance would aid in substantiating the appellant's claim.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  Thus, the VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when  considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. 

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, the Veteran died in April 1996.  Pneumonia is listed as the cause of death on his Certificate of Death.  At the time of his death, the Veteran was service-connected for shrapnel wounds to the back of the head and neck, evaluated as 10 percent disabling.  The appellant's service connection claim for the cause of the Veteran's death was initially denied in a July 1996 rating decision.  The RO found that there was no evidence showing a nexus between the Veteran's cause of death and his service-connected disability.  Further, the RO concluded that even if the Veteran were shown to have pneumonia during service, it could not be attributed to the same pneumonia that caused his death since pneumonia is considered an acute and transitory condition which resolves without apparent residuals.

The appellant was provided notice of that decision and her appellate rights in August 1996.  She did not appeal the denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The appellant later attempted to reopen the claim on numerous occasions.  See rating decisions dated July 1998, March 1999, March 2000, January 2003, and July 2006.  In decisions dated June 2001 and September 2008, the Board also declined to reopen the appellant's claim.

Evidence of record at the time of the last final September 2008 Board decision includes the Veteran's service treatment records and post-service medical records, an Affidavit for Philippine Army Personnel, his death certificate, statements from individuals who claimed to have been held as POWs with the Veteran and numerous lay statements from the appellant asserting that she was entitled to compensation for the Veteran's cause of death. 

In December 2009, the appellant filed her current petition to reopen the cause of death claim.  In support of her petition to reopen, the appellant submitted statements from the Veteran's private doctor dated July 2012 and October 2012.  In these letters, the doctor states that the Veteran was a regular patient of his who was being treated for ischemic heart disease.  The doctor disputed the cause of death listed on the Veteran's death certificate, maintaining that the Veteran's primary and contributory cause of death was ischemic heart disease.  Further, the doctor stated that the Veteran developed complications in the final year of his life, with symptoms that included severe shortness of breath, wheezing, cough with pink, frothy sputum, pale skin and sweating.  He developed acute heart failure caused by a pulmonary embolism, which lowered his blood pressure and ultimately caused his death.  The doctor also certified that his treatment records related to the Veteran are no longer available because they were destroyed in a flood.  

The private doctor's statements are "new" in that the details were not before the RO at the time of the prior rating decision.   The statements are also "material" as they relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the appellant's claim.  Namely, the  private doctor relates the Veteran's cause of death to a medical condition for which former prisoners of war can be granted service connection on a presumptive basis.  See 38 C.F.R. § 3.309(c); see also Veterans Benefits Administration (VBA) Circular 21-97-1 (June 17, 1997)(the term beriberi heart disease includes ischemic heart disease in a former POW who had experienced localized edema during captivity).  As the doctor's statements are presumed to be credible, the Board finds that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for the cause of the Veteran's death has been received, and the claim is reopened. 

III.  Service Connection for Cause of Death

Having reopened the claim, the Board must now determine whether the reopened claim of entitlement to service connection the cause of the Veteran's death may be granted on the merits, de novo.  The appellant will not be prejudiced by the Board action in considering the matter because the RO previously reopened and reconsidered the claim on the merits in the August 2012 supplemental statement of the case.  Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993). 

The death of a Veteran will be service connected if the evidence shows that a disability incurred in or aggravated by active service was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

The standards and criteria for determining whether or not a disability from which a Veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the Veteran is still alive.  38 U.S.C.A. § 1310. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  In addition, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

When the Veteran is a former POW and dies before October 10, 2008, the following diseases shall be service connected if manifest to a degree of disability of 10 percent or more at any time after discharge or release from active military service even though there is no record of such disease during service: psychosis; any of the anxiety states; dysthymic disorder (or depressive neurosis); organic residuals of frostbite, if it is determined that the veteran was interned in climatic conditions consistent with the occurrence of frostbite; post-traumatic osteoarthritis; atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia); stroke and its complications.  38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c)(1).

When, as in this case, the Veteran was interned or detained for not less than 30 days prior to September 28, 2009, the following diseases shall be service connected if manifest to a degree of 10 percent or more at any time after discharge or release from active military, naval, or air service even though there is no record of such disease during service: avitaminosis; beriberi (including beriberi heart disease); chronic dysentery; helminthiasis; malnutrition (including optic atrophy associated with malnutrition); pellagra; any other nutritional deficiency; irritable bowel syndrome; peptic ulcer disease; peripheral neuropathy, except where directly related to infectious causes; cirrhosis of the liver.  38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c)(2).

As noted above, service records reflect that the Veteran was a POW from April 1942 to September 1942.  The Veteran's death certificate states that he died in April 1996 at the age of 79; pneumonia was listed as the cause of the Veteran's death.  

A review of the Veteran's medical records reflects that he began having recurrent chest pains since 1983 for which he sought medical treatment.  See April 1986 VA treatment record.  A January 1986 statement from the Veteran's private doctor indicates that he has been treating the Veteran for beriberi, including beriberi heart disease.  An April 1986 VA treatment record reflects that the Veteran was diagnosed with arteriosclerotic heart disease and that his prognosis was good with regular therapy.  

Despite his diagnosis, an unappealed July 1986 rating decision denied the Veteran's claim seeking service connection for beriberi, including beriberi heart disease, because the evidence did not show that his condition manifested to a degree that was at least 10 percent disabling.  The claims file does not contain any medical evidence indicating any diagnosis, treatment or complaints related to heart disease between April 1986 and the Veteran's death.

As noted above, the newly submitted evidence by the Veteran's former private physician disputes the cause of death listed on his Certificate of Death.  In letters dated July 2012 and October 2012, he attests that the Veteran was one of his regular patients who sought treatment for "heart disease or ischemia."  He maintained that the Veteran suffered a heart attack in 1980 from which he never fully recovered. Further, the doctor stated that the Veteran developed complications in the final year of his life, with symptoms that included severe shortness of breath, wheezing, cough with pink, frothy sputum, pale skin and sweating.  He developed acute heart failure caused by a pulmonary embolism, which lowered his blood pressure and ultimately caused his death.  

While the credibility of the evidence was presumed for the purpose of determining whether the evidence was sufficient to reopen the previously denied claim, in a merits determination, the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362 (2001).  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185 (1999). 

In this case, there are a number of issues with the newly submitted July 2012 and October 2012 statements from the Veteran's private doctor which lower its probative value.  First, the doctor acknowledges in his statements that he did not actually treat the Veteran during the final months of his life.  Rather, because he ran a small health clinic with no proper facilities, the doctor stated that he advised the Veteran and his family to check into a hospital for proper treatment. 

Second, the private doctor makes a number of statements that are either unsupported or appear to be contradicted by the contemporaneous medical evidence in the claims file.  In particular, the private doctor's assessment of the Veteran's health in the final months of his life is not supported by medical records from the Veteran's period of hospitalization between December 1995 and January 1996.  These records do not make any reference that the Veteran had heart disease or suffered from any heart-related complications.  Rather, the January 1996 hospital discharge summary reflects a diagnosis of chronic obstructive pulmonary disease ("COPD"), pneumonia and pulmonary tuberculosis ("PTB").  The private doctor states in a conclusory fashion that the Veteran was misdiagnosed prior to his death, but does not explain how or why he believes this is so.  Further, the private doctor states that he treated the Veteran following a heart attack he suffered in 1980.  Yet the claims file makes no mention that the Veteran ever suffered a heart attack.  Rather, an April 1986 VA treatment record reflects that he complained of chest pains since 1983.

Third, the private doctor includes a certification that treatment records related to the Veteran are no longer available because they were destroyed in a flood.  While the doctor vaguely indicates in his October 2012 letter that he read the Veteran's x-ray report and ECG prior to diagnosing him with ischemic heart disease, he does not state when this review took place or who prepared the records he was reviewing.  He also makes no effort to explain how he was able to refresh his memory of the medical history of a former patient last seen in his clinic approximately 17 years prior to the drafting of letters in support of the appellant's claim. 

Finally, the doctor states that part of his duties as a physician have involved signing the death certificates of former POW service members.  However, his signature does not appear on the Veteran's death certificate, which lists pneumonia as the only cause of death.  

In light of these deficiencies, the Board finds that the July 2012 and October 2012 statements from the private doctor disputing the Veteran's cause of death are outweighed by the contemporaneous medical evidence in the Veteran's claims file, which reflect that the Veteran's death was caused by pneumonia.  The probative evidence of record weighs against a finding that ischemic heart disease was either the principal or a contributory cause of the Veteran's death.  Further, the preponderance of the evidence is against a finding that the Veteran's service-connected disability caused or contributed substantially or materially to causing his death.  The Board therefore denies the claim for service connection for the cause of the Veteran's death.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting the benefit sought.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for the cause of the Veteran's death is reopened. 

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


